REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving A method comprising: receiving, at a user equipment, subframe type configuration information for operating on unlicensed bands subject to listen-before-talk requirements, said subframe type configuration information defining at least one subframe type of a group of subframes to be used in a secondary cell, said secondary cell configured to provide at least one of licensed-assisted access, licensed shared access, and co-primary sharing access, wherein the at least one subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, a blank subframe, a downlink subframe carrying short control signaling, and a flexible subframe; and using said subframe type configuration information to cause the user equipment to operate on the unlicensed bands subject to listen-before-talk requirements in accordance with a corresponding configuration in the secondary cell, the using said subframe information comprising at least one of: in determining when to perform at least one of a listen before talk procedure, in determining when to perform channel state information measurements and feedback and control channel blind decoding, in determining number of acknowledgment bits for at least one subframe in dependence on the subframe type, in aligning transmission direction between a primary and secondary cell, and in timing of listen before talk procedure, among other claim limitations are non-obvious over the prior art. The closest prior art of record Seo teaches that the BS transmits a UL-DL configuration of secondary cells by using an RRC message of a primary cell  and that the BS additionally aggregates the secondary cells in a state in which the UE is connected to the primary cell but does not teach using said subframe type configuration information to cause the user .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415